Citation Nr: 0905281	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-07 587	)	DATE
	)
	)

	On appeal from the	
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to 
August 1966.  He died in May 2002, and the appellant is 
advancing her claim as the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which denied entitlement 
to service connection for the cause of the Veteran's death.  
A notice of disagreement was filed in April 2004, a statement 
of the case was issued in February 2005, and a substantive 
appeal was received in March 2005.  The appellant testified 
at a Board hearing in April 2006; the transcript is of 
record.


FINDINGS OF FACT

1.  The Veteran died in May 2002 of cancer metastatic to 
brain due to lung cancer.  

2.  The Veteran's active service did not include duty or 
visitation in the Republic of Vietnam, and he is not presumed 
to have been exposed to herbicides during service.  

3.  Lung cancer was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is lung 
cancer otherwise related to the Veteran's active duty 
service, including exposure to herbicides.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the appellant in a VCAA letter issued in November 
2003.  The letter predated the February 2004 RO decision.  
See id.  The VCAA letter notified the appellant of what 
information and evidence is needed to substantiate her claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004).  The VCAA letter has clearly advised the 
appellant of the evidence necessary to substantiate her 
claim. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for the cause of 
the Veteran's death, but there has been no notice of the 
types of evidence necessary to establish an effective date.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to her in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  The Board notes that the RO 
did furnish the appellant a letter in November 2003 in which 
it advised her of the evidence necessary to support her 
claim.  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to 
service connection for the cause of the Veteran's death, any 
questions as to the appropriate effective date to be assigned 
are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records, Certificate of Death, 
and post-service medical records.  A specific request for 
official verification of any in-country service in Vietnam 
was made by the RO, but only service in the waters of Vietnam 
aboard the USS O'Brien could be verified.  There is no 
indication of relevant, outstanding records which would 
support the appellant's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  As will be discussed in detail 
below, a VA opinion is unnecessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).  The recent Federal Circuit 
decision, Haas v. Peake, 525 F.3rd 1168 (Fed. Cir. 2008), 
cert. denied, 77 USLW 3426 (2009), held that VA's requirement 
that a claimant must have been present within the land 
borders of Vietnam at some point in the course of duty in 
order to be entitled to the presumption of herbicide exposure 
and service connection constitutes a permissible 
interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 
3.307(a)(6)(iii).  

It is provided that the diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 10 
percent or more at any time after service, with an exception 
not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a claimant 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

The Veteran died in May 2002,  and the Certificate of Death 
reflects that the cause of death was cancer metastatic to 
brain due to lung cancer.  The appellant claims that the 
Veteran's lung cancer was as a result of exposure to Agent 
Orange in service.  Although lung cancer is a presumptive 
disorder under 3.309(e), and although the Veteran served 
during the Vietnam War, the evidence of record does not 
reflect that the Veteran served in the Republic of Vietnam.  
Service personnel records reflect that the Veteran served in 
the Navy aboard the USS O'Brien, and he received the Vietnam 
Service Medal and National Defense Service Medal.  The 
evidence of record, however, does not reflect that the 
Veteran's service on the USS O'Brien involved duty or 
visitation in the Republic of Vietnam.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  There is nothing in the record which 
reflects that the Veteran set foot in the Republic of 
Vietnam, and the appellant has not claimed that the Veteran 
set foot in country.  The appellant's representative 
submitted a copy of USS O'Brien's activities from the Naval 
Historical Center which reflects as follows:

[On] November 22, 1965, more than 600 miles from 
the rescue, O'Brien saw her first action in the 
Vietnam War.  Called to the aid of a surrounded 
outpost at Thach Ten, Quang, Ngai province, the 
ship's accurate fire helped turn back a North 
Vietnamese regiment.  In January arid [sic] early 
February 1966, she supported carrier operations, 
conducted search and rescue missions in the Tonkin 
Gulf, and provided gunfire support for the 
amphibious landing near Cape Batangan, Operation 
"Double Eagle."  

While such documentation reflects that USS O'Brien 
participated and assisted in the Vietnam War, such 
documentation does not reflect that the USS O'Brien docked on 
the shores of Vietnam.  The appellant has submitted 
documentation pertaining to USS O'Brien's proximity to land; 
however, such is irrelevant as there is no evidence of record 
which reflects that the USS O'Brien was at port in Vietnam, 
or that the Veteran had duty or visitation in the Republic of 
Vietnam.  As the Veteran's service in the waters offshore 
while aboard the USS O'Brien did not include duty or 
visitation in the Republic of Vietnam, the presumptive 
service connection regulations for this disorder due to Agent 
Orange exposure are not applicable.  38 C.F.R. §§ 3.307, 
3.309.

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection on a direct basis is 
warranted.  In that regard, the Board notes that the 
Veteran's service treatment records are negative for a 
diagnosis of lung cancer or notations of manifestations 
attributable to lung cancer.  An examination performed for 
separation purposes in August 1966, reflects that the 
Veteran's 'lungs and chest' were clinically evaluated as 
normal.  Likewise, he underwent an annual reserve examination 
in April 1967, and his 'lungs and chest' were clinically 
evaluated as normal.  Based on the foregoing, it cannot be 
said that lung cancer was present in service, nor was it 
aggravated by service.

As noted above, however, service connection may be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  However, lung cancer was not initially diagnosed 
until September 2000, over 34 years after the Veteran's 
separation from service.

The Board has considered the appellant's lay contentions that 
the Veteran's lung cancer was as a result of exposure to 
Agent Orange in service, and service connection on a direct 
basis.  The Board sympathizes with the appellant, recognizes 
the Veteran's active duty service, and understands fully the 
appellant's contentions set forth.  However, a layperson, in 
this case the appellant, is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. at 495; see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  There is no 
medical evidence of record suggesting exposure to Agent 
Orange, nor is there any evidence to support an etiological 
relationship to the Veteran's period of service.  Rather, the 
appellant's contentions of etiological connection are no more 
than unsupported speculation on her part.  

In summary, as the disability which caused the Veteran's 
death was not shown in service or for many years thereafter, 
and because there is no competent evidence of record 
suggesting that the Veteran's death was related to his active 
service, including exposure to Agent Orange, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim of service connection for the cause of the 
Veteran's death.

ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


